Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/2/21 has been entered. Claims 1-9 and 21-30 are pending in the application. Claims 10-20 are cancelled and claims 21-30 are new, of which claims 21-30 are withdrawn (see below). As such, the claims being examined are claims 1-9.
Election/Restrictions
Newly submitted claims 20-30 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons:  	The previously examined claims (claims 1-9) were drawn towards a process for forming ceramic proppant particles comprising providing a slurry, atomizing the slurry to form droplets, coating alumina seeds with the droplets to form green pellets, sintering the pellets, and breaking the sintered pellets to form proppant particles. However, new claims 20-27 are drawn towards a process for forming ceramic proppant particles comprising providing dry alumina ceramic, stirring dry alumina ceramic, introducing water, stirring dry alumina ceramic to form green pellets, sintering the pellets, and breaking the sintered pellets to form proppant particles. These processes are distinct.  	The Examiner notes support for this second alternative embodiment (e.g. forming green pellets by stirring with water) relies entirely upon the line “external seeds can also be prepared in a high intensity mixing process such as that described in U.S. Patent No. 4,879,181, the entire disclosure of which is hereby incorporated by reference” (see paragraph [0049]). 	The previously examined claims were drawn towards a method of making whereas new claims 28-30 are drawn towards a method of use. These processes are distinct. 	Since applicant has received an action on the merits for the originally presented invention, this 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cannan et al. (US 2016/0068744- cited previously) in view of de Paiva Cortes et al. (US 2009/0227480). 	With respect to independent claim 1, Cannan discloses a process for forming proppant particles, comprising: 	providing a slurry comprising a ceramic raw material comprising alumina ([0020] and [0022]); 	atomizing the slurry into droplets ([0038] and [0042]); 	coating seeds comprising alumina with the droplets to form green pellets ([0020], [0022], and [0042]); 	sintering the green pellets to form sintered pellets ([0038] and [0042]); and 	forming the sintered pellets into proppant particles comprising a sintered ceramic material and having a target size of between 4 mesh and 120 mesh and a crush strength at 7,500 psi of from about 1% to about 13.4% ([0013], [0017], Example 1, and Table 1). 	Regarding claim 1, Cannan discloses forming ceramic proppants, wherein the proppant particles have a “mesh size from about 4 mesh to about 120 mesh” ([0017]). However, Cannan fails to expressly KSR at 1395-66 (citing Sakraida v. AG Pro. Inc., 425 U.S. 273, 282 (1976)). 	Regarding claim 1, Cannan discloses wherein the proppant particles have a crush strength at 7,500 psi of between 1% and 13.4% ([0013], Example 1, and Table 1). Although silent to wherein the proppant crush strength is “from about 1% to about 20%,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a proppant crush strength as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 	With respect to depending claim 2, Cannan discloses wherein sintering comprises sintering the green pellets at a temperature of from about 1400°C to about 1650°C ([0049]). 	With respect to depending claim 3, the combination of Cannan and de Paiva Cortes teaches breaking the ceramic material by crushing, grinding, pulverizing, or milling (Abstract and [0025]).3 to about 1.50 g/cm3” ([0012]) and an apparent specific gravity “greater than 2.0 g/cm3… and less than 3.1 g/cm3 ([0015]). Although silent to wherein the bulk density is “from about 1.4 g/cm3 to about 2 g/cm3” and wherein the apparent specific gravity is “from about 2 g/cm3 to about 4 g/cm3,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a bulk density and apparent specific gravity as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 7, which is dependent upon claim 6, Cannan discloses wherein the proppant particles have a bulk density of “from about 1.40 g/cm3 to about 1.50 g/cm3” ([0012]) and an apparent specific gravity “greater than 2.0 g/cm3… and less than 3.1 g/cm3 ([0015]). Although silent to wherein the bulk density is “from about 1.6 g/cm3 to about 1.8 g/cm3” and wherein the apparent specific gravity is “from about 2.7 g/cm3 to about 3.2 g/cm3,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a bulk density and apparent specific gravity as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 9, which is dependent upon claim 8, Cannan discloses wherein the proppant particles have a crush strength of between 12.5 % and 13.4% (Example 1, Table 1). Although silent to wherein the proppant crush strength is “from about 5% to about 15%,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a proppant crush strength as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Response to Arguments
Applicant’s arguments filed 9/2/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Fitzgibbon (US 4,879,181) teaches a process for forming ceramic proppant particles comprising .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



/AVI T SKAIST/Examiner, Art Unit 3674